 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KEVIN REED,                                    No. 2:19-cv-0275 AC P
12                        Plaintiff,
13             v.                                       ORDER
14       ROBERT W. FOX, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for an extension of time, to file an amended complaint.1 See

18   ECF No. 12. In support of the motion, plaintiff states that he is unable to go to the prison law

19   library because he is currently on medical quarantine. See id.

20            Good cause appearing, IT IS HEREBY ORDERED that:

21            1. Plaintiff’s motion for an extension of time (ECF No. 12) is GRANTED, and

22            2. Plaintiff shall have up to and including June 14, 2021, within which to file an amended

23   complaint.

24   DATED: April 29, 2021

25

26
     1
27     June 13, 2021, is the date plaintiff has requested to file an amended complaint. See ECF No.
     12. However, because this date falls on a Sunday, the due date for the amended complaint will be
28   Monday, June 14, 2021. See Fed. R. Civ. P. 6(a)(1)(C).
